Citation Nr: 1750966	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar mechanical fusion, claimed as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral pes planus disability aggravates his nonservice-connected lumbar mechanical fusion condition.  Specifically, the Veteran asserts that the pain in his feet causes him to alter his gait, which in turn causes increased pain in his lower back.  

An August 2013 VA bilateral foot examination reflects that the Veteran reported that because his feet turn inward, when he is standing or walking he has cramping in his legs and lower back, and gets shooting pain in his arches when he has been on his feet for an extended period of time.  On examination he had pain on use, decreased longitudinal arch height on weight-bearing, marked deformity of both feet, marked pronation bilaterally, and "inward" bowing of the Achilles' tendon on the right foot.  The Veteran stated the functional impact of his pes planus was the inability to lift over 10-15 pounds, and his ability to stand and walk is limited.  The examiner did not note the Veteran's gait or whether the Veteran walked with a limp.  

During an August 2013 VA thoracolumbar spine examination, the Veteran reported getting muscle spasms in his legs and lower back when standing.  He stated that his flat feet caused him to have poor posture and difficulty walking.  The Board notes that the Veteran injured his lower back in 1998, after service, resulting in a spinal fusion of L3-S1.  He underwent another spinal fusion in November 2010 of L2-S1 due to hyperextending his spine.  The Veteran reported he had low back pain daily.  The examiner did not take note of the Veteran's gait or whether the Veteran walked with a limp.  

After examination of the Veteran's feet and back, the examiner opined that it was less likely than not the Veteran's back condition was proximately due to or the result of the Veteran's service-connected bilateral pes planus.  The rationale provided was that a review of the Veteran's medical records shows a diagnosis of stiff-man syndrome which is a condition that causes muscle spasms, stiffness, and back pain.  The examiner also noted the Veteran's history of back surgeries post-service and stated they were not related to his pes planus.  The examiner stated pes planus is not likely to cause low back pain, but the Veteran's other conditions of Stiff-Man syndrome, back injuries, and spinal injuries are very likely to cause low back pain and therefore it was the examiner's opinion that the Veteran's low back condition is less likely than not proximately due to or the result of bilateral pes planus.  No opinion was provided on whether the Veteran's back condition was aggravated by his service-connected pes planus, which is the Veteran's sole contention, as stated in a November 17, 2015 report of contact.  

In a November 2015 addendum opinion, the examiner concluded that it was less likely as not the Veteran's spinal fusion was aggravated beyond its natural progression by his service-connected bilateral pes planus.  The rationale provided was that the Veteran has multiple conditions that affect his ability to comfortably stand and would affect his posture, such as bilateral foot (navicular) fractures, significant bilateral osteoarthritis of the feet, gout, Stiff Man's syndrome, and a systemic condition (inflammatory bowel disease) that results in an acceleration of arthropathy.  

The Veteran submitted several articles on the relationship between back pain and foot conditions.  One such article prepared for The Workplace Safety and Insurance Appeals Tribunal entitled "Limping and Back Pain" states that it has been reported that some bilateral foot conditions cause aggravation of a pre-existing back, hip or knee condition secondary to limping, precipitated by foot pain.  The article goes into the biomechanical effects of limping and how it affects the low back.  The article notes there are three basic limps:  paralytic, antalgic, and short leg.  According to the article, because each type of limp causes exaggerated bending and rotation of the trunk, it is probable that over time, this could accelerate normal aging change and thus cause back symptoms.  The article states that in patients with pre-existing back discomfort, limping would probably aggravate spine symptoms in direct proportion to the magnitude of the limp.  In conclusion, the article states that in all probability, from a biomechanical perspective, limping can cause back pain and aggravate pre-existing back pain.  The authors note, however, patient studies directly related to the incidence of back pain in the general population for individuals walking with a limp, are limited and inconclusive and therefore each case must be considered individually and all of the above factors considered.  

Based on the Veteran's claim that his service-connected bilateral pes planus causes him to alter his gait, and medical literature suggesting that foot conditions that cause limping can aggravate pre-existing back pain, the Board finds that the November 2015 VA opinion is not responsive to the question of whether the Veteran's back condition is aggravated by his service-connected bilateral pes planus.  The VA examiner did not note whether the Veteran had a limp or an altered gait, despite the Veteran's reports that foot pain, marked deformity, and "inward" bowing of the Achilles' tendon on the right foot affected his posture and the way he walked.  As the Veteran's main contention is that the symptoms of his pes planus are of such a degree that they alter his gait in a way that aggravates his back condition, it is pertinent to the Veteran's claim to determine if the Veteran indeed has an altered gait or limp that is due to his bilateral pes planus disability, and, if so, whether it meets any of the criteria that would make it at least as likely as not (50 percent probability or greater) his service-connected pes planus aggravates his back condition beyond its natural progression.  Accordingly, the Board finds that a new examination is necessary to address the issue as stated above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the severity of the Veteran's bilateral pes planus and the etiology of his lumbar mechanical fusion.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should provide the following:

(a) Determine whether the Veteran's bilateral pes planus symptoms of foot pain, marked deformity, and "inward" bowing of the Achilles' tendon on the right foot result in the Veteran having an altered gait or limp.

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nonservice-connected back disorder was aggravated by his service-connected bilateral pes planus.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2017).

In providing the opinion requested above, the examiner should consider the Veteran's lay statements regarding his pes planus symptoms altering his gait and posture.  The examiner should also specifically discuss the medical articles, including the article entitled "Limping and Back Pain" submitted by the Veteran as to the relationship between limping/altered gait and back pain.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

